DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 11/04/2021. As indicated by the amendment: claims 1, 5, 7-8 and 21-22 have been amended and claim 11 has been cancelled. Claims 1, 5, 7-10 and 21-22 are presently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-8 and 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leonhardt et al. (US 2004/0010231 A1) in view of Saadat et al. (US 6165188) in view of Starksen et al. (US 2005/0119523 A1).
Regarding claim 1, Leonhardt discloses an apparatus for inhibiting tissue migration during a procedure, comprising: a deployment catheter (19; Fig. 4) defining at least one lumen therethrough (20; par. [0037]); and a tissue piercing instrument (31; Fig. 4; par. [0037]) slidaby positioned through the catheter (19/20; par. [0037]), the tissue piercing instrument (31) including a tissue grasping end effector (31/34; Fig. 4; par. [0037]) positioned at the distal end of the deployment catheter (19; Fig. 4) and configured to temporarily engage the tissue adjacent to the distal end (par. [0038]; elongated instrument (46/49; Fig. 5) after the tissue grasping end effector (31/34) engages the tissue (25) such that the tissue grasping end effector (31/34) provides a counter-traction against the tissue as the elongated instrument (46/49) advances through the lumen and into the tissue (par. [0039]; Fig. 5).
However, Leonhardt does not specifically disclose a non-inflatable hood projecting distally from the deployment catheter and forming a boundary around an open area between the deployment catheter and a circumferential edge of the non-inflatable hood, while the circumferential edge surrounding the tissue piercing instrument engages the tissue. 
 Leonhardt does not specifically disclose a visualization element disposed within or along the non-inflatable hood for visualizing tissue adjacent to the open area. Starksen teaches an analogous apparatus having a visualization element (24) disposed within or along the non-inflatable hood (par. [0045], see also [0043]-[0044]) for visualizing tissue adjacent to the open area. It would have been obvious to one having ordinary skill in the art to have provided a visualization element to the device of Leonhardt as taught by Starksen in order to visualize the target area during the procedure thereby confirming proper placement of the device. 
Regarding claim 7, Leonhardt in view of Saadat in view of Starksen disclose the apparatus of claim 1 wherein the non-inflatable hood comprises a conical hood bounded at a distal end by the circumferential edge (Saadat: 146; Fig. 13D).
Regarding claim 8, Leonhardt in view of Saadat in view of Starksen disclose the apparatus of claim 1 and Leonhardt discloses a plurality of projections (104; par. [0042]; Fig. 8) extending distally from the distal end of the deployment catheter (100; Fig. 8; par. [0042]) where the projections are configured to engage tissue thereto (104). It would have been obvious to have provided the projections taught by Leonhardt on the circumferential edge of the non-inflatable hood in order to further secure the apparatus to the tissue to achieve the desired positioning.  
Regarding claim 21, Leonhardt disclose an apparatus for inhibiting tissue migration during a procedure, comprising: a deployment catheter (19; Fig. 4) defining at a tissue piercing instrument (31; Fig. 4; par. [0037]) extendable through the catheter (19/20; par. [0037]), the tissue piercing instrument (31) including a threaded tissue engager (31/34; Fig. 4; par. [0037]) elongated instrument (46/49; Fig. 5) after the threaded tissue engager (31/34) engages the tissue (25) such that the threaded tissue engager (31/34) provides a counter-traction against the tissue as the elongated instrument (46/49) advances through the lumen and into the tissue (par. [0039]; Fig. 5).
However, Leonhardt does not specifically disclose a hood projecting distally from the deployment catheter and forming a boundary around an open area between the deployment catheter and a circumferential edge of the hood, while the circumferential edge surrounding the tissue piercing instrument engages the tissue. 
 Leonhardt does not specifically disclose a visualization element disposed within or along the non-inflatable hood for visualizing tissue adjacent to the open area. Starksen teaches an analogous apparatus having a visualization element (24) disposed within or along the non-inflatable hood (par. [0045], see also [0043]-[0044]) for visualizing tissue adjacent to the open area. It would have been obvious to one having ordinary skill in the art to have provided a visualization element to the device of Leonhardt as taught by Starksen in order to visualize the target area during the procedure thereby confirming proper placement of the device. 
Regarding claim 22, Leonhardt in view of Saadat in view of Starksen disclose the apparatus of claim 21 further comprising the elongated instrument (46/49), wherein the elongated  instrument includes a guidewire (46; par. [0039]) slidably disposed through the lumen (43) defined through the threaded tissue engager (31/34).

Claims 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leonhardt in view of Saadat in view of Starksen, as applied to claim 1 above, in view of Ahn (US 2002/0077687).
Regarding claim 9, Leonhardt in view of Saadat in view of Starksen disclose the apparatus of claim 1, but does not specifically disclose it further comprising a plurality of radiopaque elements positioned along the non-inflatable hood. Ahn discloses a device wherein a distal portion of the catheter includes radiopaque markers to identify its location relative to other components of the apparatus (par. [0062]). It would have been obvious to one having ordinary skill in the art to have provided radiopaque elements in the hood of modified Leonhardt in order to identify its location relative to the other components of the apparatus, thereby improving navigation and placement of the apparatus during a surgical procedure.
Regarding claim 10, Leonhardt in view of Saadat in view of Starksen disclose the apparatus of claim 1, but does not specifically disclose it further comprising one or more flexible members slidably positioned through the open area, where each of the one or more flexible members comprise a radiopaque distal end. Ahn discloses a device wherein a distal portion of an anchor wire includes radiopaque markers or a radiopaque coating to identify the end of the anchor wire so that it can be more precisely position on the tissue (par. [0062]). It would have been obvious to one having ordinary skill in the art to have put a radiopaque coating on the thread of modified Leonhardt so that it can be more precisely positioned on the tissue, as taught by Ahn.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although Leonhardt discloses that the tissue grasping end effector can have mechanical stops (209/212; par. [0044]-[0045]; Fig. 9), it does not specifically disclose that it comprises a secondary hood positioned slidably within the open area bounded by the non-inflatable hood and configured to adhere to tissue via negative pressure within the secondary hood. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795